         Case 1:14-cv-00250-RHH Document 192 Filed 01/07/19 Page 1 of 1




              In the United States Court of Federal Claims

                                          No. 14-250 C
                                     Filed: January 7, 2019



CALIFORNIA RIDGE WIND
ENERGY, LLC and INVENERGY
WIND, LLC



                                                                                      JUDGMENT
       v.

THE UNITED STATES


       Pursuant to the court’s Post-Trial Order and Opinion, filed January 7, 2019,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that judgment is
entered in favor of defendant, on its counterclaim, in the amount of $5,635,537.00, and plaintiff,
California Ridge Wind Energy, LLC’s, complaint is dismissed. No costs.



                                                     Lisa L. Reyes
                                                     Clerk of Court

                                              By:    s/ Debra L. Samler

                                                     Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
